IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ARMONI MASUD JOHNSON,
Plaintiff :
V. : 3:18-CV-592
: (JUDGE MARIANI)
SGT. BIENKOSKI, et al., :

Defendants

ORDER
AND NOW, THIS : t,, OF FEBRUARY, 2020, upon de novo review of
Magistrate Judge Carlson’s Report & Recommendation (“R&R”) (Doc. 19), Plaintiffs
Objections thereto (Docs. 20, 21, 22, 24), and all other relevant documents, IT IS HEREBY
ORDERED THAT:
1. The R&R (Doc. 19) is ADOPTED for the reasons stated therein.
2. Plaintiff's Objections are OVERRULED. To the extent that Plaintiff's first Objection
asserts that Magistrate Judge Carlson's factual and legal analyses set forth in the
R&R consist of fraudulent statements, this unsupported assertion is without any
merit. Nor is the Magistrate Judge’s direction that Plaintiff's complaint must
comply with Fed.R.Civ.P. 8 “in conflict” with the R&R’s statement that a complaint
should recite factual allegations which are sufficient to raise the plaintiffs claimed
right to relief beyond the level of mere speculation. (See Pl.’s Obj., Doc. 21, at 1-

2). With respect to Plaintiff's other Objections, Plaintiff should recognize that
neither the Magistrate Judge nor this Court has made a determination that he does
not have any meritorious claim. Rather, Plaintiff is being granted leave to amend
his Complaint because he may have one or more viable causes of action, but at
this time the Amended Complaint ‘{iJn its current confused form... would leave
both the court and the defendants having to guess what of the many things
discussed constituted a cause of action,” (Doc. 19, at 11)(internal quotation marks
and brackets omitted). Finally, the Court emphasizes to Plaintiff that at this stage
of the proceedings he does not have to “prove all essential elements of claims to
avoid dismissal” as he asserts (Doc. 22, at 2). Rather, Plaintiff must file a
Complaint which sets forth factual allegations which are sufficient to raise his
claimed right to relief beyond the level of mere speculation and which includes
“separately numbered paragraphs describing the date and time of the events
alleged, and identifying wherever possible the participants in the acts about which
the plaintiff complains” (Doc. 19, at 14).

3. Plaintiff's Amended Complaint (Doc. 18) is DISMISSED WITHOUT PREJUDICE.
Plaintiff shall file a Second Amended Complaint within 20 days of the date of this
Order.’ Failure to file a Second Amended Complaint may result in dismissal of

this action.

 

1 The Court strongly advises Plaintiff to follow the guidance provided by Magistrate Judge Carlson
in the R&R instructing Plaintiff about the necessary structure and contents of a Complaint. (See Doc. 19, at
13-14).
4. The case is REMANDED to Magistrate Judge Carlson for further proceedings

consistent with this Order.

   

Robert D~Marini
United States District Judge

 
